                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

CYNTHIA MOWERY AND                               *
BRIAN ALEXANDER,
                                                 *
       Plaintiffs,
                                                 *
       v.                                               Civil Case No. 1:19-cv-00845-JMC
                                                 *
BARRY SMITH, et al,
                                                 *
       Defendants.
                                                 *

         *     *     *    *     *     *    *     *     *    *     *     *     *    *     *

                                 MEMORANDUM OPINION

       This suit arises out of injuries allegedly sustained by Cynthia Mowery and Brian

Alexander, (collectively, the “Plaintiffs”), while attending entry-level police officer training at

the Eastern Shore Criminal Justice Academy (the “Academy”). The Academy is operated by

Wor-Wic Community College (“Wor-Wic”) under its criminal justice department. Defendant

John C. Moses (“Mr. Moses”) is head of that department, Donald Rollyson (“Mr. Rollyson”)

served as director of the Academy, and Barry Smith (“Mr. Smith”) served as an instructor

(collectively, the “Defendants”). Pursuant to Standing Order 2018-4 and 28 U.S.C. § 636(c), this

case was assigned directly to a magistrate judge and the parties consented to proceed before that

magistrate judge. (ECF No. 19). Plaintiffs advance claims of negligence, negligent hiring, as well

as violations of Title IX and 42 U.S.C. § 1983. (ECF No. 1). Now pending is Defendants’

Motion for Summary Judgment/Partial Summary Judgment as to all negligence-based claims.

(ECF No. 23). The issues are fully briefed, (ECF Nos. 23, 25, and 26), and no hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Defendants’ motion

will be GRANTED.
  I. BACKGROUND

     A. Ms. Mowery’s Injuries

     Wor-Wic operates the Academy as part of its criminal justice department to provide

training to law enforcement recruits and cadets in Salisbury, Maryland. (ECF No. 1 at ¶ 11).

Wor-Wic hired Mr. Smith as a defensive tactics instructor at the Academy after his employment

with the Maryland State Police. (Id. at ¶¶ 12-13, 29). In January 2017, Ms. Mowery was

accepted into the Elkton State Police Department and was sent for entry-level law enforcement

training at the Academy. (Id. at ¶ 31). During sessions taught by Mr. Smith, Ms. Mowery was

required to participate in five fight practical scenarios that involved boxing with minimal safety

equipment. (Id. at ¶¶ 32-33). In the fight scenarios, she participated despite allegedly sustaining

multiple blows to the head. (Id. at ¶ 34). After each fight scenario Ms. Mowery was asked if she

was injured, and each time she indicated that she was not. (ECF Nos. 23-7, 23-8, 23-9, 23-10,

and 23-11). Mr. Smith, in consultation with Mr. Rollyson and Mr. Moses, determined that Ms.

Mowery failed her training due to the number of blows she sustained and would have to wait a

week to try again. (ECF No. 1 at ¶¶ 35-38). Defendants did not recommend that Ms. Mowery

receive any medical treatment for the blows she received. (Id. at ¶ 40).

     Following her participation in the fight scenarios, Ms. Mowery alleges that she began to

experience dizziness, headaches, and difficulty sleeping. (Id. at ¶ 41). In addition to the injuries

she sustained during the fight scenarios, Ms. Mowery alleges separate instances where Mr. Smith

injured her during her time at the Academy. (Id. at ¶ 49). Specifically, she alleges that Mr. Smith

continued to maintain his knee and arm on the back of her neck despite her screams for help and

attempts to tap out during the pain compliance portion of the program. (Id.). On May 25, 2017,




                                                 2
Ms. Mowery resigned from the Academy. (Id. at ¶¶ 43-44). She is currently employed as a

police officer in the Aberdeen Police Department. (ECF No. 23-1 at 4).

     B. Mr. Alexander’s Injuries

     Upon graduating from Harrisburg Community College, Mr. Alexander accepted a position

with the Ocean City Maryland Police Department and was required to attend the Academy. (ECF

No. 1 at ¶ 51). Roughly a month into the Academy, Mr. Alexander was participating in a boxing

exercise when Mr. Smith allegedly instructed the participants to use full force. (Id. at ¶ 52).

During this exercise, Mr. Alexander was struck in the head and lost consciousness. (Id. at ¶¶ 52-

53). Mr. Alexander alleges that the Defendants failed to perform any evaluation of him once he

went unconscious. (Id. at ¶ 54). In spite of Defendants’ alleged inaction, another trainee called

“911” and paramedics arrived approximately ten minutes later. (Id. at ¶ 54). Mr. Alexander

suffered a brain bleed which required surgery. He now alleges permanent neurological and

cognitive defects rendering him unable to work as a law enforcement officer. (Id. at ¶¶ 55-56).

     C. The Waiver

     Before Plaintiffs were allowed to attend the Academy, they were required to execute a

Waiver and Release of Liability Form (“Waiver”) to shield Defendants from claims arising from

injuries sustained during Plaintiffs’ time at the Academy. Specifically, the Waiver provided that

Plaintiffs shall “release and discharge any and all claims for damages for death [or] personal

injury . . . as a result of [their] participation” against “Wor-Wic Community College/ Eastern

Shore Criminal Justice Academy and their respective directors, agents, employees,

representatives, volunteers, and organizers of any activities.” (ECF No. 23-1 at 3). Plaintiffs

acknowledge that they read and understood the terms of the Waiver and voluntarily elected to




                                                3
execute the Waiver as a condition of their participation at the Academy. (ECF Nos. 23-1, 23-2,

and 23-3). Now Defendants argue that Plaintiffs’ suit is barred by these waivers.

 II. STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56(a) requires the Court to “grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” The moving party bears the burden “to demonstrate the

absence of any genuine dispute of material fact.” Jones v. Hoffberger Moving Servs. LLC, 92

F.Supp.3d 405, 409 (D. Md. 2015) (internal citations omitted). A dispute as to a material fact “is

genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” J.E. Dunn Const. Co. v. S.R.P. Dev. Ltd. P’ship, 115 F.Supp.3d 593, 600 (D. Md. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

      A nonmoving party “opposing a properly supported motion for summary judgment ‘may

not rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth

specific facts showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens

Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The court is “required to view the facts

and draw reasonable inferences in the light most favorable to” the nonmoving party, Iko v.

Shreve, 535 F.3d 225, 230 (4th Cir. 2008) (citing Scott v. Harris, 550 U.S. 372, 377 (2007)), but

must also “abide by the ‘affirmative obligation of the trial judge to prevent factually unsupported

claims and defenses from proceeding to trial.’” Heckman v. Ryder Truck Rental, Inc., 962

F.Supp.2d 792, 799–800 (D. Md. 2013) (quoting Drewitt v. Pratt, 999 F.2d 774, 778–79 (4th

Cir. 1993)).




                                                4
III. DISCUSSION

      Plaintiffs advance a variety of negligence-based claims against the Defendants. As a

threshold matter, they contend Wor-Wic was negligent for hiring Mr. Smith as a defensive

tactics instructor because he was allegedly unqualified. (ECF No. 1 at ¶¶ 14-15). Plaintiffs

further maintain that the Academy’s defensive tactics curriculum was negligently designed and

unreasonably dangerous for participants. In addition, Plaintiffs claim that Defendants failed to

take appropriate action to evaluate and treat injuries sustained by Plaintiffs. Defendants respond

by arguing that the terms of the Waiver clearly and unambiguously bar Plaintiffs’ claims.

      While not challenging the validity of the Waiver, Plaintiffs contend that public policy

dictates that the Court should not enforce the Waiver under the circumstances.

      Plaintiffs first challenge the validity of the Waiver by pointing to the fact that they

purportedly canceled the Waivers approximately two years after they sustained their injuries. In

Plaintiffs’ view, this cancellation should be applied retroactively and their claims should not be

barred. Secondly, Plaintiffs argue that if the Waiver is indeed valid, then public policy dictates

that the Court should not enforce its terms. The Court finds that neither of Plaintiff’s defenses

defeats the Waivers and thus Defendants’ motion for partial summary judgment will be granted

as to the negligence-based claims.

     A. The Waiver

     In Maryland, it is well settled and “consistent with the public policy of freedom of contract

that exculpatory contractual clauses generally are valid.” Adloo v. H.T. Brown Real Estate, Inc.,

344 Md. 254, 259 (1996). Further, courts generally will not invalidate exculpatory clauses

because of the presumption that a party “will undertake the responsibility of looking out for

himself.” Winterstein v. Wilcom, 16 Md. App. 130, 135 (1972). While an exculpatory clause will



                                                5
generally be enforceable, it will also be narrowly construed because such clauses often bring

about harsh results. Cornell v. Council of Unit Owners Hawaiian Vill. Condominiums, Inc., 983

F. Supp. 640, 643 (D. Md. 1997). Therefore, in order for the terms to be enforced, the terms must

be unambiguous and must “clearly[,] and specifically indicate[ ] the intent to release the

defendant from liability for personal injury caused by the defendant’s negligence,” although “the

exculpatory clause need not contain or use the word ‘negligence.’” Id. at 266. Such a clause must

define the scope of liability from which the parties “clearly, unequivocally, specifically, and

unmistakably express [their] intention to exculpate the [defendant].” Id. at 267.

     In the case at bar, the Waiver reads:

               I hereby waive, release and discharge any and all claims for
               damages for . . . personal injury . . . as a result of my participation
               in said training, or any aspect thereof . . .

               This release is intended to discharge in advance Wor-Wic
               Community College/Eastern Shore Criminal Justice Academy and
               their respective directors, agents, employees, representatives,
               volunteers and organizers of any activities from and against any and
               all liability arising out of or connected in any way with my
               participation in training, or any related aspect thereof, including but
               not limited to liability arising out of negligence or carelessness on
               the part of persons or entities mentioned above.

               I further understand that accidents can occur during public safety
               training or related activities in the course of training and the
               participation in such activities can result in serious personal injury,
               as a consequence thereof. Knowing and appreciating such risks,
               nevertheless, I hereby agree to assume those risks and to release and
               hold harmless all of the persons or entities mentioned above who
               (through negligence or carelessness) might otherwise be liable to
               me (or my heirs or assigns) for damages.

(ECF No. 23-2) (emphasis added).

       Neither party disputes that the terms of the Waiver clearly and unambiguously cover

claims of negligence arising during Plaintiffs’ tenure at the Academy. By execution of the

Waiver, Plaintiffs agreed to “discharge any and all claims for damages for . . . personal injury . . .
                                                  6
which may hereafter accrue to me as a result of my participation in said training . . . [including]

liability arising out of negligence.” (ECF No. 23-2). While the Waiver was not required to use

the word “negligence” in order to cover negligence based claims, it expressly provided that it

was covering claims “arising out of negligence” and that it intended to discharge individuals who

“(through negligence or carelessness)” might otherwise be liable. (ECF No. 23-2) (emphasis

added). The Waiver therefore clearly and unambiguously provides that Defendants shall be

shielded from liability for personal injuries sustained by Plaintiffs during their time at the

Academy due to Defendants’ negligence.

       Plaintiffs assert that the Waiver is no longer enforceable against them because they

retracted their releases over two years after sustaining their alleged injuries. (ECF No. 25 at 18-

19). Their argument hinges on language in the Waiver providing that the Waiver “will remain

effective . . . until and unless express written notice of cancellation is received.” (Id.). According

to Plaintiffs, this language authorized Plaintiffs to retroactively cancel the Waiver. (Id. at 19). As

Defendants point out, however, this interpretation would render the Waiver effectively

meaningless. (ECF No. 26 at 9). In the event Defendants ever attempted to invoke the Waiver,

Plaintiffs could simply cancel the Waiver to avoid the Waiver’s effects. Maryland law has settled

that contracts should not be interpreted in a manner that would render their terms meaningless.

Calomiris v. Woods, 353 Md. 425, 441 (1999) (“[C]ourts should avoid interpreting contracts so

as to nullify their express terms”). Plaintiffs cannot retroactively cancel the Waiver merely

because the terms of the Waiver no longer work to their benefit. See Cheek v. United Healthcare

of Mid-Atl., Inc., 378 Md. 139, 173–74 (2003) (citation omitted) (“no party has a right to rescind

or modify a contract merely because he finds, in the light of changed conditions, that he has




                                                  7
made a bad deal.”). Accordingly, the Court finds that the Waiver was binding over the conduct

of the parties during the period at hand.

        B.      Exceptions to A Waiver

       Plaintiffs next argue that this Court should not enforce the Waiver because it falls within

an exception to enforceability recognized by Maryland law. Plaintiffs are correct that while

waiver clauses are generally valid, there are certain exceptions that will prompt a Court to refuse

enforcement. Wolf v. Ford, 335 Md. 525, 530 (1994). Specifically, a waiver may be deemed

unenforceable when: (1) it attempts to excuse liability for intentional harms or forms of gross

negligence; (2) it is the product of grossly unequal bargaining power; or (3) public interest

prohibits enforcement. Id. at 531-32. Plaintiffs contend that each of the exceptions above apply

to the instant case. Naturally, Defendants argue that none of these exceptions apply. The Court

agrees with the Defendants.

             1. There is No Evidence of Intentional Harms or Gross Negligence

       Plaintiffs claim that the Waiver is ineffective to bar their claims because Defendants were

grossly negligent in designing the course and in having Mr. Smith serve as an instructor due to

an alleged lack of qualifications. (ECF No. 25 at 6). Specifically, they point to the fact that Mr.

Smith never received formal training on how to teach a boxing program nor received training

relevant to first aid or head injuries. (Id. at 7). With respect to Ms. Mowery in particular, Ms.

Mowery claims that Defendants exhibited grossly negligent behavior when they failed to

perform an evaluation of her after they observed her sustain multiple blows to the head during

her training. (Id.). For his part, Mr. Alexander claims that Defendants were grossly negligent

because participants were instructed to use full force and none of the Defendants provided

assistance when he went unconscious. (Id. at 5).



                                                   8
        Defendants maintain that Plaintiffs’ allegations at most constitute ordinary negligence.

They note that participants wore headgear, boxing gloves, and mouth guards, which evidence

that the Defendants instituted safeguards to protect participants from injury. (ECF No. 26 at 4).

In addition, Defendants point out that each participant was asked about their condition after each

fight scenario, which demonstrates that Defendants were concerned with participant safety. (Id.

at 3). In particular, Ms. Mowery was required to wait a week before continuing after Defendants

observed that she had sustained too many blows to the head. (Id.). With respect to Mr.

Alexander’s contentions, Defendants note that Mr. Alexander’s injuries occurred during an

exercise where participants were required to be on their knees, which is a technique used to

reduce the risk of injury. (Id. at 4). As to Mr. Alexander’s argument that Defendants were grossly

negligent in failing to provide him assistance when he was unconscious, Defendants direct the

Court’s attention to the fact that another trainee called “911” and that Mr. Alexander received

medical attention within minutes of the phone call. (Id.). While Defendants do not squarely

address Plaintiffs’ arguments centered on Mr. Smith’s perceived lack of qualifications, Plaintiffs

themselves concede that Mr. Smith was certified in defensive tactics and had decades of

experience serving as a defensive tactics instructor. (ECF No. 25 at 7).

        The existence of gross negligence is generally a question of fact for the jury, but can be a

question of law to be decided by the Court when reasonable men could not differ as to the

rational conclusion reached. Rodriguez v. State, 218 Md. App. 573, 598 (2014). Gross negligence

is the “intentional failure to perform a manifest duty in reckless disregard of the consequences as

affecting the life . . . of another, and . . . [one] is guilty [of gross negligence] . . . when he inflicts

injury intentionally or is so utterly indifferent to the rights of others.” Bank of Am., N.A. v.

Jericho Baptist Church Ministries, Inc., No. PX 15-02953, 2017 WL 193498, at *6 (D. Md. Jan.



                                                    9
17, 2017) (citing Romanesk v. Rose, 248 Md. 420, 423 (1968)). Further, “whether an accused's

conduct constituted gross negligence must be determined by the conduct itself and not by the

resultant harm.” Mills v. State, 13 Md. App. 196, 200, 282 A.2d 147, 149 (1971), cert. denied,

264 Md. 750 (1972).

       With respect to Plaintiffs’ contentions regarding gross negligence, the case of Boucher v.

Riner is instructive. 68 Md. App. 539 (1986). In Boucher, the plaintiff was a student of the Naval

Academy where he joined the Naval Academy Parachuting Club (“the Club”) as an

extracurricular activity. Id. at 540. The Club had an agreement with Parachutes Are Fun, Inc.

(“Parachutes”) for use of Parachutes’ drop zone for training purposes. Id. Prior to plaintiff’s first

jump, he received training from two upperclassmen, which included instructions regarding the

hazards of parachuting in an area near uninsulated electrical lines. Id. at 541. Prior to boarding

the plane for his first jump, plaintiff signed a waiver form in which plaintiff agreed not to sue for

any “loss, damage, or injury results from the negligence of the Corporation, its officers, agents,

servants, employees or lessors or from some other cause.” Id. While in the plane, it was

determined that the wind conditions were suitable for a jump. Id. Two students who jumped

before the plaintiff had no issues. Id. Plaintiff then jumped from the plane and was guided when

to make position changes by the instructors. Id. During the jump, one of the instructors noticed

that plaintiff’s back was facing the electrical lines and gave no indication of danger to the

plaintiff. Id. Seconds later, plaintiff collided with the electrical lines, which sent 12,500 volts of

electricity through his body. Id. After the incident, plaintiff sued and asserted the defendants

were grossly negligent in performing their duties since he was under their instruction during the

entirety of the descent and they failed to warn him of the power lines. Id. at 542-43.




                                                 10
       The trial court granted summary judgment in favor of the defendants given the execution

of the waiver form and, on appeal, the Maryland Court of Special Appeals affirmed. In reaching

this decision, the Court held that the allegations against the defendants did not amount to gross

negligence. Id. The Court noted that the instructor was attentive to plaintiff’s descent, was

stationed in the proper location, and was calling out instructions. Accordingly, the Court ruled

“the conduct alleged here reflects, at worst, poor judgment on the part of [defendants] that, while

perhaps amounting to ordinary negligence, does not rise to the level of gross negligence.” Id. at

548.

       As in Boucher, Defendants were closely supervising the trainees during the fighting

scenarios and the participants were provided safety gear. In Boucher, the Court of Special

Appeals held that an exculpatory clause could be enforced against a plaintiff alleging that he was

electrocuted due to the defendant’s failure to warn him of power lines because such allegations

did not constitute gross negligence. In the case at hand, Plaintiffs allege that Defendants were

responsible for their injuries because they failed to monitor them closely enough and failed to

institute sufficient safeguards to protect them. While the safeguards instituted by Defendants

were ultimately unable to protect Plaintiffs from harm, Boucher compels the conclusion that

Defendants’ conduct at most amounted to ordinary negligence that would be covered by the

language of the Waiver.

       Even in the light most favorable to Plaintiffs, the circumstances fail to constitute gross

negligence. Defendants instituted safeguards to protect Plaintiffs and regularly asked Plaintiffs

after each scenario whether they had been injured. (ECF Nos. 23-7, 23-8, 23-9, 23-10, and 23-

11). Defendants also required that participants box while on their knees to reduce the likelihood

of severe injury. The existence of these safeguards demonstrates that Defendants did not



                                                11
recklessly disregard the risks of the combat exercises but rather were mindful of them and took

steps to prevent the injuries that Plaintiffs ultimately sustained. At the heart of each of Plaintiffs’

negligence based claims is that the safeguards instituted by Defendants to protect Plaintiffs were

insufficient, which placed Plaintiffs at an unreasonable risk of injury. The law is settled in

Maryland, however, that such allegations do not amount to gross negligence. See Kuykendall v.

Young Life, 261 F. App'x 480, 490 (4th Cir. 2008) (affirming summary judgment in favor of an

operator of a ropes course, holding that he was not grossly negligent even though the plaintiff

fell 30 feet while on the course because the plaintiff received training and safety instructions

before participating); see also Plummer v. State, 118 Md. App. 244, 268-69 (1997) (finding, in a

context not addressing exculpatory clauses, that the defendant was not grossly negligent when he

struck and killed a child in a school zone with his car even though he failed to respond to a

motorist who attempted to warn him of drifting and fled the scene after the incident). For the

above reasons, Defendants have met their burden in showing that there was no gross negligence

or intentional harms that would prompt this could to not enforce the Waiver. Therefore, the

Waiver remains enforceable

           2. There Was No Unequal Bargaining Power

       Next, the Plaintiffs claim that the Waiver is unenforceable because there was disparate

bargaining power between the parties evidenced by the fact that the Waiver was a contract of

adhesion. (ECF No. 25 at 9). The Plaintiffs point to the fact that they were unable to “choose

another location for their training and neither could have voluntarily attended another academy.”

(Id. at 10). Further, neither Plaintiff was “given an opportunity to vary [the Waiver’s] terms or to

purchase or secure additional protections from injury caused by the negligence of the

Defendants.” (Id.). By contrast, Defendants direct the Court’s attention to the fact that Plaintiffs



                                                  12
“voluntarily chose to try to become police officers, knowing the type of training that would be

necessary to prepare them to be in a position to defend and protect themselves.” (ECF No. 23-1

at 7). The Court agrees with Defendants that the bargaining power between the parties in this

case does not amount to that which would prompt this Court not to enforce the Waiver.

       A contract of adhesion is “one that is drafted unilaterally by the dominant party and then

presented … to the weaker party who has no real opportunity to bargain about its terms.” Meyer

v. State Farm Fire & Cas. Co., 85 Md. App. 83, 89 (1990). The Plaintiffs are correct that the

Waiver was a contract of adhesion because the Waiver was prepared by Defendants and

Plaintiffs were not afforded an opportunity to negotiate its terms. Nevertheless, “that fact alone

does not demonstrate that [Defendants] had grossly disparate bargaining power.” Alexander v.

Sports Auth., Inc., No. CIV.A. DKC 2007-0479, 2007 WL 1745328, at *5 (D. Md. June 14,

2007). “To possess a decisive bargaining advantage over a customer, the service offered must

usually be deemed essential in nature.” Seigneur v. Nat'l Fitness Inst., Inc., 132 Md. App. 271,

283 (2000). Essential services include “public utilities, common carriers, innkeepers, and public

warehousemen” and other “transactions that are so important to the public good that an

exculpatory clause would be patently offensive, such that the common sense of the entire

community would ... pronounce it” invalid. Wolf, 335 Md. at 532 (internal quotations omitted).

       Each of the services that have been deemed essential are services that are of importance

to the public as a whole as opposed to a particular group. See Seigneur, 132 Md. App. at 288

(“The services offered by a health club are not of great importance or of practical necessity to the

public as a whole.”) (Emphasis added). In Seigneur, the Court of Special Appeals of Maryland

held that gym club membership was not an essential service and therefore found that there was

no unequal bargaining power between a fitness club and a member in the context of an



                                                13
exculpatory clause. Id. at 290. By the same token, while the training offered by the Academy

may have been important to the Plaintiffs, the services offered by the Academy are not so

essential to the public as a whole as to make the Waiver voidable. See Wolf, 335 Md. at 537

(holding that the stockbroker-client relationship does not affect the general public since the

individuals freely chose to invest their money and should have known the risks associated with

such).

         The services offered by the Academy only pertain to a very small group of qualified

individuals who seek to pursue employment as a police officer and do not impact the public as a

whole. In addition, the training offered at the Academy was available elsewhere, which is

evidenced by the fact that Ms. Mowery was able to become a police officer in Aberdeen without

completing training at Academy. (ECF No. 23-1 at 4). Thus, the bargaining power of the parties

was not so disparate as to put Plaintiffs at the mercy of Defendants’ negligence. Wolf, 335 Md. at

532. For the above reasons, Defendants have met their burden in showing that there was no

disparate bargaining power between the parties. Therefore, the Waiver remains enforceable.

            3. The Waiver Is Not Contrary to Public Policy

         Plaintiffs’ final argument is that the Waiver should be nullified due to public policy

considerations. Plaintiffs argue that the exculpatory clause violates public policy because the

Academy provides an essential service to the public in that it facilitates the training and

qualification of police officers, which satisfies a great public need. (ECF No. 25 at 10). However,

Defendants argue that “[w]hile the provision of police is essential to the public and . . . the

training of recruits is essential to providing public service, there is no direct link between the

academy training and the public.” (ECF No. 26 at 7). Rather, the Academy is a “private service”

provided to people who decided to become police officers. (Id. at 8). For the reasons discussed in



                                                14
the previous section and expanded upon below, the Court agrees with the Defendants and finds

that the services offered by the Academy are not of the type that would prompt nullification

based on public policy. If anything, public policy supports the Court’s enforcement of the

Waiver.

        As a threshold matter, “Maryland courts have been hesitant to strike down voluntary

bargains on public policy grounds,” because of the effect it would have on the public interest in

making legally enforceable promises. Maryland-Nat'l Capital Park & Planning Comm'n v.

Washington Nat. Arena, 282 Md. 588, 606 (1978). As articulated above, the training offered by

the Academy is not an essential public service that could prompt the voiding of a Waiver.

Moreover, if places like the Academy are unable to shield themselves from the risks associated

with combat training exercises through exculpatory clauses, it is reasonable to expect either one

of two things to happen: (1) such training would not be provided; or, (2) such training’s intensity

would be severely decreased. Either way, the public is left with fewer means to realistically train

public safety officials. Accordingly, the Court will not strike down the Waiver on public policy

grounds.

        For the above reasons, Defendants have shown that the terms of the Waiver clearly and

unambiguously cover Plaintiffs’ negligence based claims and that the Waiver does not fall within

an exception to enforceability recognized under Maryland law. Therefore, the Court holds that

the Waiver is valid and enforceable.1

IV. CONCLUSION

        Having found that the Waiver is valid, enforceable, and covers the conduct alleged to be

negligence by the Plaintiffs, this Court finds that Defendants demonstrated that there is no


1
  Since the Court holds that the Waiver is enforceable and releases Defendants from all negligence based claims,
there is no need to address Defendants’ arguments pertaining to assumption of risk.

                                                        15
genuine dispute of material fact as to the negligence based counts. Therefore, Defendants’

Motion for Summary Judgment/ Partial Summary Judgment as to counts I through VI is

GRANTED. The Parties have fourteen (14) days from this memorandum and accompanying

order to file a jointly proposed scheduling order for proceeding with discovery on the remaining

counts. A separate Order shall follow.



Dated: July 2, 2019                                              /s/
                                                J. Mark Coulson
                                                United States Magistrate Judge




                                              16
